33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and14 are objected to because of the following informalities:  
Claim 5 recites the limitation “the the at least one cooling fan” in line2. Suggest changing “the the at least one cooling fan” to “the at least one cooling fan” to obviate this objection.
Claim 14 recites the limitation “first and a second channels” in line 13. Suggest changing “first and a second channels” to “a first channel and a second channel” to obviate this objection.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 9, 12, 14 and 20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the at least one lateral outlet hole” in line 3, rendering the claim indefinite.  It is unclear what the relation between “the at least one lateral outlet hole” and the at least one lateral outlet hole of the closest lateral wall as mentioned in last line of Claim 1 are? Appropriate correction/clarification is required.
7 recites the limitation “said lateral outlet holes” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation “the air guide” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation “the air guide” in line 6. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation “a said lateral outlet hole” in lines 7 and 9 respectively. There is insufficient antecedent basis for these limitation in the claim.
Claim 14 recites the limitation “the right air guide” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the first induction module” in line 10-11. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the second induction module” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the second induction module” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the corresponding induction modules and lateral walls” in line 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “said cooling element” in line 12. There is insufficient antecedent basis for this limitation in the claim. 
The rest of the claims are also rejected because each claim depends on a rejected claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-16 and 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsui et al. (US 2012/0152933 A1).
Regarding Independent Claim 1, Matsui et al. disclose an induction cooking hob with a cooling system, comprising: a casing (case 22, see Figs 1-26) and at least one induction module (induction heating block 33, [0113]) arranged inside said casing,
the casing includes including a bottom plat, a front wall, a rear wall and two lateral walls (case 22, see Figs 1-26),
the induction module is being spaced from the front wall (front wall 22a, [0112], Figs 9-19), so that a front channel is formed between the induction module and the front wall (a front channel is formed between the induction module 33 and the front wall 22a, Fig 9-19), and

Regarding Claims 2-6, 8-9 and 11-18, Matsui et al. disclose:
Claim 2, wherein the at least one lateral outlet hole is arranged in a front portion of the lateral wall (see 21, 21a and 21b in Figs 18-19), and the induction module includes a circuitry, the cooling element and at least one cooling fan (control circuit 15, [0113]; blower device 17, [0103] and a sirocco fan, [0103]).
Claim 3, further comprising at least one flank (a duct 18, [0102], Figs 18-19) arranged beside, beneath and/or above the cooling element, so that the air stream is guided through and/or passes by said cooling element.
Claim 4, wherein the circuitry 15 and the cooling element 17 are arranged side-by-side in a front portion of the induction module (see 15 and 17 are arranged side-by-side in a front portion of 33 in Figs 18-19), wherein at least some components of the circuitry are arranged on the cooling element (switching element 27 are arranged on 17, [0109], Figs 18-19).
Claim 5, wherein the at least one cooling fan is arranged in a rear portion of the induction module and behind the cooling element (a sirocco fan is arranged in a rear portion of 33 and behind 17, Figs 18-19).
Claim 6, wherein the cooling element includes a structure that said air stream generated by the cooling fan penetrates or passes said cooling element and reaches the front channel. (17 includes a structure that said air stream generated by sirocco fan penetrates or passes said 17 and reaches the front channel, see Figs 18-19).
Claim 8, wherein the casing includes at least one air guide (a radiator plate 10, [0085], a duct 18, [0102], Figs 7 and 17-19, a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19) arranged inside the front channel, so that the air stream from the cooling element is deflected and guided to said at least one lateral outlet hole (the air stream from 17 is deflected and guided to 21, 21a and 21b in Figs 9-19).
Claim 9, wherein the air guide is formed as a vertical sheet element, wherein said air guide is made of metal and/or plastics (a radiator plate 10, such as aluminum, [0085, 0092], Fig 19).
Claim 11, wherein the induction module is spaced from the closest lateral wall, so that a lateral channel is formed between the induction module and said closest lateral wall, wherein preferably the bottom plat includes at least one lower outlet hole arranged in a front portion of the lateral channel (see details in Figs 18-19).
Claim 12, wherein the cooling element includes a plurality of cooling fins arranged plane-parallel to each other (17 includes a plurality of cooling fins arranged plane-parallel to each other, Figs 9-15), wherein a plurality of elongated cooling channels are arranged between said cooling fins (the elongated cooling channels of 17s, Fig 9-15), and wherein said elongated cooling channels extend parallel to a connecting line between the cooling fan and the air guide (between the sirocco fan and duct 18, [0102], Figs 18-19).
 	Claim 13, wherein the at least one cooling fan (a sirocco fan, [0103]) is a radial cooling fan and blows the air stream from a rear to a front (see Figs18-19).
Claim 14, comprising two said induction modules arranged side-by-side (see two said induction modules arranged side-by-side in Figs 9-15), wherein a first air guide is 
Claim 15, further comprising a panel, covering an open top side of the casing, and at least one induction coil, connected to the circuitry (heating coil 52, [0013], control circuit 15 for drive controlling, [0113], Figs 1 and 18-19), and wherein the at least one induction coil is arranged between the at least one induction module and the panel (see details in Figs 1-26).
Claim 16, wherein at least one rectifier and/or at least one power unit are arranged on said cooling element (a sirocco fan is adopted for the blower device17, [0103], control circuit for drive controlling the blower device 17, [0113]; Clearly 17 needs a rectifier and/or at least one power unit to functioning properly during operation).
Claim 17, wherein said air guide (a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19) is formed as a plane sheet element arranged diagonally inside the front channel and in front of the cooling element (see details in Figs 18-19).
Claim 18, wherein the cooling fins extend vertically downwards, so that the elongated cooling channels are formed between the cooling fins and the bottom plate of the casing (the sirocco fan extend vertically downwards inside 17, so that the elongated cooling channels which is the bottom part of 17s are formed between the sirocco fans and the bottom plate of the casing 22, Fig 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Koike (JP 2003217814 A).  
Regarding Claim 7, Matsui et al. disclose the invention substantially as claimed and as discussed above; except Claim 7, wherein at least one of the lateral walls includes a plurality of said lateral outlet holes arranged in the front portion of said lateral wall.
Koike further teaches an induction heating cooker (see Title) with a lateral walls (lateral walls of main housing 4, [0029], Fig 1) includes a plurality of outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) arranged in the front portion of said lateral wall (see Fig 1). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. with Koike’s further teaching of Claim 7, wherein at least one of the lateral walls includes a plurality of said lateral outlet holes arranged in the front portion of said lateral wall because Koike teaches, in Para. [0010] of providing an induction cooker with excellent exhaust side holes for fast heat ventilation to prevent overheat during operation.
Regarding Independent Claim 19, Matsui et al. disclose an induction cooking hob comprising: a casing (case 22, see Figs 9-15) having a front wall and opposing lateral side walls; a first induction module (first induction heating block 33a, [0253], Figs 9-15) located within, and adjacent a first of said lateral side walls of, said casing; said first induction module being spaced from said front wall thus defining a front channel (a front channel is formed between 33a and the front wall 22a, Fig 9-15) between said first induction module and said front wall, and being spaced from said first lateral side wall thus defining a first lateral channel between said first induction module and said first lateral side wall (see Figs 9-15); said first induction module comprising a first fan, first circuitry for operating a first induction coil and a first cooling element extending from adjacent said first fan toward said front channel (blower devices 17a [0245], control circuit 15a [0218], heating coil 52, [0013], and a sirocco fan [0103]; Figs 9-15), said first cooling element being thermally coupled to said first circuitry so that heat will be conducted from said first circuitry to said first cooling element (see 17a being thermally coupled to 15a so that heat will be conducted from 15a to 17a, Figs 9-15); a first air guide arranged in said front channel and adapted to redirect a first flow of cooling air emanating from said first fan (a radiator plate 10, [0085], a duct 18, [0102], Figs 9-15, a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19), through said first cooling channels and into said front channel, laterally toward said first lateral side wall (see Figs 9-15); 
Matsui et al. disclose the invention substantially as claimed and as discussed above; except said first cooling element having a plurality of vertically extending and elongated first cooling fins with respective first cooling channels arranged between adjacent pairs of said first cooling fins; and a plurality of first outlet holes in said first lateral channel to provide communication between said first lateral channel and an external environment.
Koike further teaches an induction heating cooker (see Title) with a cooling element (electric blower 13, [0025], Figs 1-3) having a plurality of vertically extending and elongated first cooling fins (switching guide plate 18 and air direction plate 20, Fig 3) with respective cooling channels arranged between adjacent pairs of said first cooling fins (see Fig 3); and a plurality of first outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) in a channel to provide communication between said channel and an external environment (see Fig 3). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. with Koike’s further teaching of said first cooling element (“said first cooling element” taught by Matsui et al. already) having a plurality of vertically extending and elongated first cooling fins with respective first cooling channels arranged between adjacent pairs of said first cooling fins; and a plurality of first outlet holes in said first lateral channel (“said first lateral channel” taught by Matsui et al. already) to provide communication between said first lateral channel and an external environment because Koike teaches, in Para. [0010] of providing an induction cooker with excellent exhaust side holes for fast heat ventilation to prevent overheat during operation.
Regarding Claims 20-21, Matsui et al. disclose the invention as claimed and as discussed above, and further disclose:
Claims 20, further comprising a second induction module (second induction heating block 33b, [0253], Figs 9-15) located within, and adjacent a second of said lateral side walls of, said casing and being arranged in side-by-side relationship with said first induction module (see Figs 9-15); said second induction module being spaced from said front wall thus further defining said front channel between said second induction module and said front wall (see Figs 9-15), and being spaced from said second lateral side wall thus defining a second lateral channel between said second induction module and said second lateral side wall (see Figs 9-15); said second induction module comprising a second fan, second circuitry for operating a second induction coil and a second cooling element extending from adjacent said second fan toward said front channel (blower devices 17b [0245], control circuit 15b [0218], and a sirocco fan [0103]; Figs 9-15), said second cooling element being thermally coupled to said second circuitry so that heat will be conducted from said second circuitry to said second cooling element (see 17b being thermally coupled to 15b so that heat will be conducted from 15b to 17b, Figs 9-15); a second air guide arranged in said front channel and adapted to redirect a second flow of cooling air emanating from said second fan (a radiator plate 10, [0085], a duct 18, [0102], Figs 9-15, a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19), through said second cooling channels and into said front channel laterally toward said second lateral side wall (see Figs 9-15); 
Matsui et al. disclose the invention substantially as claimed and as discussed above; except said cooling element having a plurality of vertically extending and 
Koike further teaches an induction heating cooker (see Title) with a cooling element (electric blower 13, [0025], Figs 1-3) having a plurality of vertically extending and elongated first cooling fins (switching guide plate 18 and air direction plate 20, Fig 3) with respective cooling channels arranged between adjacent pairs of said first cooling fins (see Fig 3); and a plurality of first outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) in a channel to provide communication between said channel and an external environment (see Fig 3).
Claims 21, each of said first and second air guides being arranged in front of the associated first or second cooling element (see Fig 9-15), each said first and second air guide (a radiator plate 10, [0085], a duct 18, [0102], Figs 9-15 a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19) being formed as a vertical sheet that is arrange diagonally with respect to the respective first or second cooling fins of the associated first or second cooling element (a plurality of flow path guiding plates 31e, 31f diagonally with respect to the respective first or second cooling fins of the associated first or second cooling element, [0189], Fig 19), 
Matsui et al. disclose the invention substantially as claimed and as discussed above; except and with respect to the front channel, at least some of said plurality of first outlet holes being disposed in said first lateral side wall, and at least some of said plurality of second outlet holes being disposed in said second lateral side wall.
Koike further teaches an induction heating cooker (see Title) with a cooling element (electric blower 13, [0025], Figs 1-3), and with respect to the front channel, at least some of plurality of outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) being disposed in lateral side wall (see Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. with Koike’s further teaching of Claim 20: said cooling element (“said cooling element” taught by Matsui et al. already) having a plurality of vertically extending and elongated second cooling fins with respective second cooling channels arranged between adjacent pairs of said second cooling fins; and a plurality of second outlet holes in said second lateral channel (“said second lateral channel” taught by Matsui et al. already) to provide communication between said second lateral channel and an external environment, and Claim 21: and with respect to the front channel, at least some of said plurality of first outlet holes being disposed in said first lateral side wall (“said first lateral side wall” taught by Matsui et al. already), and at least some of said plurality of second outlet holes being disposed in said second lateral side wall (“said first lateral side wall” taught by Matsui et al. already) because Koike teaches, in Para. [0010] of providing an induction cooker with excellent exhaust side holes for fast heat ventilation to prevent overheat during operation.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Valencia Betran (EP 2679913 A2).  
Regarding Claim 10, Matsui et al. disclose the invention substantially as claimed and as discussed above; except Claim 10, wherein the bottom plat includes at 
Valencia Betran further teaches an induction heating cooker (induction cooktop device, [0017], Fig1) with a bottom plat includes at least one lower outlet hole arranged in an outer portion of a channel (ventilation openings 51a, 53a, [0019], Figs 1 and 3), wherein said outer portion is beside the corresponding lateral wall (see Figs 1 and 3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. with Valencia Betran’s further teaching of Claim 10, wherein the bottom plat includes at least one lower outlet hole arranged in an outer portion of the front channel, wherein said outer portion is beside the corresponding lateral wall because Valencia Betran teaches, in Para. [0019] of providing an induction cooktop device with excellent guiding arrangement and ventilation openings for fast heat dissipation during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761